DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 18, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,356,445 to Colquhoun in view of U.S. Patent No. 1,859,352 to Albee, U.S. Patent No. 3,268,198 to Swett and U.S. Patent No.7,093,391 to Eakin.
Regarding Claim 1, Colquhoun teaches a plant turntable comprising: a base supporting a plurality of bearings radially spaced apart from a pivot of the base (Colquhoun Fig. 1, 6, 7, #2). Colquhoun teaches a dish (Colquhoun Col. 1 line 35) supported on the base and rotatable on the bearings about a center of the dish and at the pivot of the base since a plant pot is placed on top of the base, but Colquhoun teaches a flat dish and is silent on the specific structure of the dish. 
Colquhoun is silent on the dish having a curved upper surface directing fluid downwardly.  However, Albee teaches the general knowledge of one of ordinary skill in the art that it is desirable to have the upper surface of a rotatable plant dish to have a curved upper surface directing fluid downwardly (Albee Fig. 2 #8, the curved upper surface sends the water down towards #6).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Colquhoun with the teachings of Albee before the effective filing date of the claimed invention to function as a saucer as taught by Albee. The modification is merely the simple substitution of on known rotating plant surface for another surface to obtain predictable results and/or merely the application of a known technique to a known device ready for improvement to yield predictable results.
Colquhoun as modified is silent on the drainage hole and rib structure of the dish.  However, Swett teaches a dish, said dish having drainage holes (Swett Fig. 1 #16 has drainage holes Fig. 2 #42) proceeding through the dish, said holes spaced radially outwardly from the center of the dish and spaced inwardly relative to an outer edge of the dish, said drainage holes separated by radially extending first ribs (Swett Fig. 1, 2, 4 #38) extending upwardly from the dish, said first ribs extending from toward the center of the dish to an outer edge of the dish and providing a planar horizontal surface at a top of the first ribs, said dish having an upper surface directing fluid toward respective drainage holes (the presence of the drainage openings in Swett with the intent for water to pass there through satisfies the broad limitation of the claim; Albee #8) between adjacent first ribs which prevent fluid communication through the first rib (Swett #38 are solid from center to outer edge, applicant hasn’t claimed a height of the ribs).
It would have been obvious to one of ordinary skill in the art to further modify the teachings of Colquhoun with the teachings of Swett before the effective filing date of the claimed invention for liquid control and to collect condensation as taught by Colquhoun. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results. The modification is merely the simple substitution of one known dish for another to obtain predictable results.
Colquhoun as modified teaches wherein the base has a basin located below the drainage holes receiving fluid from the drainage holes (Swett Fig. 1 and 4 #12, #18 under #16), but is silent on teaching directing fluid towards an outlet port. However, Eakin teaches directing fluid towards an outlet port of a dish (Eakins Fig. 1 #42). It would have been obvious to one of ordinary skill in the art to further modify the teachings of Colquhoun with the teachings of Eakin before the effective filing date of the claimed invention to discharge to a disposal site as taught by Eakin. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results. The modification is merely an engineering design choice involving the selection of a known alternate means of discharging the contained liquid yielding predictable results.
Regarding Claim 2, Colquhoun as modified teaches the basin has an interior barrier (Colquhoun Fig. 1 #1 and housing around #18) separating the basin from the pivot and fluid in
the basin drains from the outlet port before passing over the interior barrier (Swett #16 is on top of Colquhoun Fig. 1 and discharges form Swett #16 via Eakin #42).
Regarding Claim 3, Colquhoun as modified teaches the basin has a first barrier spacing the basin from the bearings and fluid in the basin drains from the outlet port before passing over the first barrier (Colquhoun Fig. 1 #2).
Regarding Claim 4, Colquhoun as modified teaches the first barrier assists in defining a bearing compartment with the bearings located in the bearing compartment (Colquhoun Fig. 6 #2).
Regarding Claims 5 and 8, Colquhoun as modified teaches the bearings are a portion of a bearing collar (Colquhoun Fig. 6 #3).
Regarding Claims 6, 7, 9, and 10, Colquhoun as modified teaches the bearing collar is at least partially positioned on a bearing contact of the base with the bearing contact assisting in retaining the bearing collar a desired radial position relative to the pivot. (Colquhoun Fig. 6 #3 and #6)
Regarding Claim 11, Colquhoun as modified teaches the outer edge of the dish has an upwardly extending lip (Albee Fig. 2 lip on top edge of #8; Swett Fig. 1 and 4 #32) retaining fluid on as the upper surface of the dish until draining through the drainage holes.
Regarding Claim 18, Colquhoun as modified teaches the drainage holes are radially spaced at least half of a radius of the dish away from the center (Swett Fig. 2 #42 outer ring of #42 is at least half of the radius).
Regarding Claim 19, Colquhoun as modified teaches the drainage holes are radially spaced at least two thirds of the radius of the dish away from the center and radially inwardly of the bearings (Swett Fig. 2 #42 outer ring is at least two thirds of the radius; Colquhoun Fig. 1 #2, Swett is place in center of Colquhoun putting the holes inward of the bearings, each relative in size satisfying the broad limitation).
Regarding Claim 20, Colquhoun as modified teaches fluid in the basin drains by gravity towards the port (Eakin #42).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,356,445 to Colquhoun in view of U.S. Patent No. 1,859,352 to Albee, U.S. Patent No. 3,268,198 to Swett and U.S. Patent No.7,093,391 to Eakin as applied to claim 1 and 11 above, and further in view of PCT WO 2016/010795 to Cudmore et al.
Regarding Claim 12, Colquhoun as modified is silent on the upper surface is concavely directed towards the drainage holes from towards the center of the dish. However, Cudmore teaches the general knowledge of one of ordinary skill in the art to provide the upper surface to concavely direct towards the drainage holes from the center (Cudmore Fig. 1 and 2 #41), It would have been obvious to one of ordinary skill in the art to further modify the teachings of Colquhoun with the teachings of Cudmore before the effective filing date of the claimed invention for liquid management and control as taught by Cudmore. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.

Claims 16, 17, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,356,445 to Colquhoun in view of U.S. Patent No. 1,859,352 to Albee, U.S. Patent No. 3,268,198 to Swett and U.S. Patent No.7,093,391 to Eakin as applied to claim 1 and 11 above, and further in view of U.S. Patent No. 4,785,968 to Logan et al..
Regarding Claim 16, Colquhoun as modified is silent on teaching a second rib type extending radially away from the center but terminating internal to the dish spaced apart from the outer edge, said second rib type located intermediate first ribs. However, Logan teaches the general knowledge of one of ordinary skill in the art to provide a second rib type extending radially away from the center but terminating internal to the dish spaced apart from the outer edge (Logan Fig. 1 #26 and/or #24). It would have been obvious to one of ordinary skill in the art to further modify the teachings of Colquhoun with the teachings of Logan before the effective filing date of the claimed invention for air circulation as taught by Logan. Logan teaches that when an item is placed on #14 that it is desirable to space the surfaces to create air circulation. They solve the same problem of the separating two surfaces. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results and/or “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.
Regarding Claim 21, Colquhoun as modified teaches the second rib type has an upper surface coplanar with the first ribs (Logan ribs #24 and #26 are coplanar).
Regarding Claim 17, Colquhoun as modified teaches a third rib (Logan Fig. 1 #82) type extending radially inwardly from the outer edge towards the center but terminates internal to the dish spaced apart from the center.
Regarding 22, Colquhoun as modified is silent on the third rib (Logan #34) type has an upper surface coplanar with the first ribs (Logan #24 and #26; Swett #38). However, it would have been obvious to one of ordinary skill in the art to further modify the teachings of Colquhoun before the effective filing date of the claimed invention to accommodate a flat bottom surface, Logan the surface of the item placed on the ribs isn’t flat and Logan teaches #34 is raised to meet the curved bottom surface; however, in instance of a flat bottom surface it would be desirable to have the ribs at the same plane so the surface placed on them is upright. The modification is merely an engineering design choice involving shifting the location of a known part performing the same intended function [In re Japikse, 181 F.2d 1019, 1023, 86 USPQ 70, 73)]. The modification is merely “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.
Response to Arguments
Applicant's arguments filed 14 June 2022 have been fully considered but they are not persuasive.  The main reference of Colquhoun teaches the main components of a dish on a base that receives a plant and the device of Colquhoun rotates the plant on the dish turntable.  Colquhoun is merely silent on the claimed shape, draining holes and placement, and rib configurations.  However, these claimed features are all notoriously well-known features of plant dish/saucer designs to collect and control water discharge from the plant placed above it.  Such a modification such as the substitution or change to the dish of Colquhoun is merely an obvious engineering design choice derived through routine tests and experimentation to optimize water collection and control conditions.  Furthermore, the modifications taught by the prior art of record are merely the application of a known techniques to a known device ready for improvements yielding predictable results and do no present a patentable distinction over the prior art of record. Albee teaches the general knowledge that it is known to have a dish with a curved upper surface designed to rotate the plant.  The new grounds of rejection is made to address the newly amended claim language to independent claim 1.
Applicant’s arguments with respect to claim(s) 1-12 and 16-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        

02 August 2022